Supreme Court of Florida
                             ____________

                            No. SC21-1327
                             ____________

                      CANDIE LYNN WALKER,
                            Petitioner,

                                  vs.

                        STATE OF FLORIDA,
                           Respondent.

                           January 6, 2022

LAWSON, J.

     Petitioner, Candie Lynn Walker, through counsel, seeks to

invoke this Court’s discretionary jurisdiction under article V,

section 3(b)(3) of the Florida Constitution, which allows us to

review, among other things, “any decision of a district court of

appeal that . . . expressly and directly conflicts with a decision of

another district court of appeal . . . on the same question of law.”

Counsel’s jurisdictional brief argues that we are empowered to

review the First District Court of Appeal’s decision in Walker v.

State, 324 So. 3d 60 (Fla. 1st DCA 2021), because it conflicts with a
decision in another case “decided in the same district court of

appeal.” This argument is contrary to the plain language of our

constitution, which only grants discretionary jurisdiction under this

clause when a decision from one district court “conflicts with a

decision of another district court of appeal.” Art. V, § 3(b)(3), Fla.

Const. (emphasis added). Not surprisingly, our precedent also

makes clear that “[t]his Court’s jurisdiction does not extend to

intra-district conflict.” Terry v. State, 808 So. 2d 1249, 1250 n.1

(Fla. 2002).

     Because the only jurisdictional argument presented in

Walker’s brief is contrary to our constitution and precedent, we

deny Walker’s petition.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
     Direct Conflict of Decisions

     First District - Case No. 1D20-608

     (Escambia County)



                                  -2-
Philip J. Massa of Philip J. Massa, P.A., West Palm Beach, Florida,

     for Petitioner

Ashley Moody, Attorney General, and David Welch, Assistant
Attorney General, Tallahassee, Florida,

     for Respondent




                                -3-